            Case 3:20-cr-00205-IM        Document 22       Filed 03/04/21     Page 1 of 3




 Jamie S. Kilberg, OSB No. 110465
 jamie@kauffmankilberg.com
 KAUFFMAN KILBERG LLC
 1050 SW Sixth Avenue, Suite 1414
 Portland, OR 97204
 Telephone: (503) 224-2595
 Facsimile: (503) 224-3203

          Attorneys for Defendant Taimane Jame Teo




                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF OREGON
                                       PORTLAND DIVISION




UNITED STATES OF AMERICA,                                           Case No.: 3:20-cr-00205-IM

                    Plaintiff,                      DECLARATION OF JAMIE S. KILBERG
                                                    (re: Unopposed Motion To Continue Trial)
       v.

TAIMANE JAME TEO,

                    Defendant.


       I, Jamie S. Kilberg, declare that the following statements are true to the best of my

knowledge, information and belief:

       1.        I am counsel for defendant Taimane Jame Teo.

       2.        I make this declaration in support or our motion to continue the trial, currently

scheduled for March 9, 2021, for approximately 60 days, until on or after May 9, 2021, or a date

thereafter convenient for the Court.


 Page 1      -   DECLARATION OF JAMIE S. KILBERG (re: Unopposed Motion To Continue
                 Trial)
               Case 3:20-cr-00205-IM       Document 22       Filed 03/04/21     Page 2 of 3




          3.        Mr. Teo made his initial appearance and arraignment in this matter on July 6,

2020. He was released on conditions and has remained on release since that time. This is

Mr. Teo’s fourth request for a continuance.

          4.        Mr. Teo was charged with one count of misdemeanor assault on a federal officer,

in violation of 18 U.S.C. § 111(a)(1). Mr. Teo’s charge stems from his alleged involvement in

protests outside of the federal courthouse in Portland on the evening of July 5-6, 2020.

          5.        Since Mr. Teo’s arraignment, we have received limited discovery from the

government. On August 24, 2020, Assistant United States Attorney Chris Cardani advised me

by email that the government is continuing to collect discoverable material but that it was not yet

available to be produced. On October 19, 2020, Mr. Cardani further advised that he would

inquire whether the government has video of the event in question and Mr. Teo’s arrest. On

February 17, 2021, the parties met to discuss potential resolution to the matter.

          6.        Given the need for the parties to continue discussions surrounding resolving this

case, we need additional time. Mr. Teo therefore respectfully requests that this Court continue

his trial date for approximately 60 days, until on or after May 9, 2021.

          7.        I have discussed with Mr. Teo his rights under the Speedy Trial Act. Mr. Teo has

told me that he understands the need for adequate preparation. He therefore consented to the

requested delay of his trial.

//

//

//

//


     Page 2     -   DECLARATION OF JAMIE S. KILBERG (re: Unopposed Motion To Continue
                    Trial)
            Case 3:20-cr-00205-IM       Document 22       Filed 03/04/21      Page 3 of 3




       8.        On March 2, 2021, Assistant United States Attorney Chris Cardani advised via

email that he would be unable to have a final decision on potential resolution of his case before

the current trial date, and that he therefore does not oppose this request.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct and that this declaration was executed this 4th day of March 2021.



                                                s/ Jamie S. Kilberg_____________
                                               JAMIE S. KILBERG




 Page 3      -   DECLARATION OF JAMIE S. KILBERG (re: Unopposed Motion To Continue
                 Trial)
